Case: 12-134   Document: 22   Page: 1    Filed: 11/29/2012




         NOTE: This order is nonprecedential.


  muiteb ~tates ([ourt of ~peaIs
      for tbe jfeberaI ([ircuit

  ALLEY'S OF KINGSPORT, INC., ARROW FORD,
 INC., AXELROD CHRYSLER DODGE JEEP, INC.,
AXELROD CHRYSLER, INC., BARRY DODGE INC.,
   BENNETT AUTOPLEX INC., BENSON MOTOR
 INC., BOB TAYLOR JEEP, INC., BONDY'S FORD,
   INC., BROTHER'S MOTORS, INC., CARDENAS
    MOTORS, INC., CARSON AUTOMOTIVE INC.,
  CDOHY, INC., CRAIN CDJ, LLC, CUNNINGHAM
 CHRYSLER JEEP, INC., CURFIN INVESTMENTS,
INC., DET AUTOMOTIVE GROUP, INC., DJ-MACK
 INC., DON PHILLIPS & SON SR. ENTERPRISES,
   INC., DOUGLAS AUTOMOTIVE GROUP, INC.,
      ERTLEY CHRYSLER JEEP DODGE, LLC,
       FITZGERALD AUTO MALLS, INC., FT
AUTOMOTIVE II, LLC, FT AUTOMOTIVE IV, LLC,
   G.K. ALCOMBRACK, INC., GOLDEN MOTORS,
     INC., HAHN MOTOR COMPANY, HOOVER
 MOTORS HOLDING CO., INC., HOOVER DODGE,
 INC., I.M. JARRETT & SON, INC., JEFF HUNTER
MOTORS, INC., JOHNSON COUNTY MOTORS, L.C.,
BILL KAY SUZUKI, INC., KINGSTON DODGE, INC.,
LFCJ, INC., MANCARI'S OF ORLAND HILLS, INC.,
  MARKETPLACE SUZUKI, INC., MARSTALLER
  MOTORS, INC., MELCHIORRE, INC., MILLER-
   CAMPBELL COMPANY, MILLER MOTOR CAR
  CORPORATION, MILNER O'QUINN CHRYSLER
DODGE JEEP, INC., MORONG BRUNSWICK, NEIL
Case: 12-134     Document: 22   Page: 2   Filed: 11/29/2012




ALLEY'S OF KINGPORT V. US                              2

HUFFMAN ENTERPRISES, INC., NEIL HUFFMAN,
INC., PAINTER SALES AND LEASING, PAINTER'S
 SUN COUNTRY CHRYSLER, INC., PEN MOTORS,
      INC., PLEASANT VALLEY MOTORS, INC.,
      PRESTON CHRYSLER JEEP, INC., PRIDE
 CHRYSLER JEEP, INC., REUTHER DODGE LLC,
    REUTHER'S INVESTMENT COMPANY, RFJS
   COMPANY, LLC, SCK, INC., SCOTIA MOTORS,
 INC., SHOEMAKER AUTO GROUP, INC., SOUTH
   SHORE AUTO LINES, INC., STAR CHRYSLER,
     INC., TAMAROFF 12 MILE MOTORS, INC.,
     TARBOX CHRYSLER JEEP, LLC, TARBOX
MOTORS INC., TENAFLY CHRYSLER JEEP, INC.,
THE UNION SALES COMPANY, THOMAS SALES &
  SERVICE, INC., VERONA MOTOR SALES, INC.,
 WACO DODGE SALES, INC., WALKER MOTORS,
  INC., WESTMINSTER DODGE, INC., WHEATON
 MOTOR CITY, INC., WHEELER LEASING CO. II,
 INC., WHITEY'S, INC., WILLIAM T. PRITCHARD,
     INC., WYCKOFF CHRYSLER, INC., YOUNG
   VOLKSWAGEN, INC., A&D AUTO SALES, INC.,
ARCHER CHRYSLER JEEP WEST, INC., ARCHER
 CHRYSLER PLYMOUTH, INC., ARCHER DODGE,
       INC., ARCHER FINANCIAL HOLDINGS,
  INC., BOARDWALK AUTO CENTER, INC., BOB
     LUEGERS MOTORS, INC., BOB ROHRMAN
  MOTORS, INC., BURKE AUTOMOTIVE GROUP,
   INC., BURKE BROTHERS, INC., BY FISHEL'S
     JEEPS, INC., CARSON CJ, LLC; CENTURY
    DODGE, INC., CHILSON, INC., CLARKSTON
  MOTORS, INC., COLEMAN AUTO GROUP, INC.,
   COLEMAN CHRYSLER JEEP, INC., COUNTRY
   MOTORS, INC., DAVE CROFT MOTORS, INC.,
 DODGE OFENGLEWOOD, INC., DON DRENNEN
Case: 12-134   Document: 22     Page: 3    Filed: 11/29/2012




3                             ALLEY'S OF KINGPORT V. US

 CHRYSLER JEEP, INC., DONATO & SON'S JEEP,
    INC., EJE, INC., EL DORADO MOTORS, INC.,
  ELHART DODGE, INC., ELHART PONTIAC-GMC
   TRUCK, INC., FORT MORGAN AUTO CENTER,
INC., FOX HILLS MOTOR SALES, INC., GRAYSON
   PONTIAC, INC., GRESHAM CHRYSLER JEEP,
   INC., GRUBBS NISSAN MID-CITIES LIMITED,
     HAMILTON CHRYSLER, INC., HARVEY M.
    HARPER CO., ISLAND JEEP, INC., JAMES W.
  HALTERMAN, INC., JELMAC LLC, JIM MARSH
    AMERICAN CORPORATION, JOHN CULLEN
      DODGE, LLC, KITAGAWA MOTORS, INC.,
KOVATCH FORD, INC., LEE PETERSON MOTORS,
 INC., LENIHAN JEEP, INC., LIVONIA CHRYSLER
  JEEP, INC., LUNT MOTOR COMPANY, MANUEL
     DODGE, LTD., MATT MONTGOMERY, INC.,
   MATTHEWS CHRYSLER, INC., MT. CLEMENS
    DODGE, INC., NEW CITY AUTO SALES, INC.,
   NORTHGLENN DODGE, INC., QUALITY JEEP-
 CHRYSLER, INC., RHODEN AUTO CENTER, INC.,
   RICHARD CHRYSLER JEEP, INC., RIVERSIDE
   AUTO SALES OFMARQUETTE, INC., ROCK OF
     TEXAS AUTOMOTIVE, INC., ROHR- ALPHA
     MOTORS, INC., SCOTT CHEVROLET, INC.,
       SIEMANS IMPORTS, INC., SOUTHEAST
 AUTOMOTIVE, INC., TAYLOR & SONS, INC., TED
    BRITT OF FREDERICKSBURG, INC., TETON
    MOTORS, INC., TOMSIC MOTOR COMPANY,
      TRANSIT LLC, TRI-STATE AUTOMOTIVE
  ASSOCIATES, INC., URKA AUTO CENTER, INC.,
   VALLEY DODGE, INC., VIC OSMAN LINCOLN-
MERCURY, INC., VILLAGE CHRYSLER JEEP, INC.,
   WALLACE CHRYSLER JEEP, LLC, WESTSIDE
   DODGE, INC., WRIGHT DODGE, LLC, AND LOU
          BACHRODT CHEVROLET, INC.,
                Plaintiffs-Respondents,
Case: 12-134     Document: 22    Page: 4   Filed: 11/29/2012




ALLEY'S OF KINGPORT V. US                               4

                         v.
                   UNITED STATES,
                   Defendant-Petitioner.


               Miscellaneous Docket No. 134


    On Petition for Permission to Appeal pursuant to 28
U.S.C. § 1292(d) from the United States Court of Federal
Claims in case no. 11-CV-0100, Senior Judge Robert H.
Hodges, Jr.



   COLONIAL CHEVROLET CO., INC., AND MIKE
           FINNIN MOTORS, INC.,
             Plaintiffs-Respondents,
                         v.
                   UNITED STATES,
                   Defendant-Petitioner.


               Miscellaneous Docket No. 135


    On Petition for Permission to Appeal pursuant to 28
U.S.C. § 1292(d) from the United States Court of Federal
Claims in case no. 10-CV-0647, Senior Judge Robert H.
Hodges, Jr.


   ON PETITION FOR PERMISSION TO APPEAL
Case: 12-134      Document: 22     Page: 5    Filed: 11/29/2012




5                                ALLEY'S OF KINGPORT V. US

    Before RADER, Chief Judge, LOURIE and SCHALL, Circuit
                           Judges.
SCHALL, Circuit Judge.
                         ORDER
    The United States petitions for permission to appeal
from orders certified by the United States Court of
Federal Claims as ones involving a controlling issue of
law as to which there is substantial ground for difference
of opinion and for which an immediate appeal may
materially advance the ultimate termination of these
similar suits. Alley's of Kingport, Inc. et al. and Colonial
Chevrolet Co., Inc. oppose. Alley's of Kingsport also
moves without opposition to reform the caption in 2012-
M134.
    These petitions stem from complaints brought by
former owners of Chrysler and General Motors (GM)
automobile dealerships against the United States in the
Court of Federal Claims. The complaints allege that in
response to a global financial crisis, the United States
government invested billion of dollars in Chrysler and GM
as part of the Troubled Asset Relief Program and
Automotive Industry Financing Program. The complaints
further allege that as a condition of receiving funding, the
government forced Chrysler and GM to terminate
dealership franchise agreements through bankruptcy
proceedings. The thrust of the complaints is that the
forced termination of the franchise agreements amounted
to a taking for public use, and thus the government
should pay the plaintiffs just compensation.
    The United States moved to dismiss in both cases on
the ground that the complaints neither allege sufficient
facts nor a viable legal theory that would support a
takings claim against the government, but Federal
Claims disagreed. The court acknowledged that the
Case: 12-134         Document: 22   Page: 6   Filed: 11/29/2012




ALLEY'S OF KINGPORT V. US                                   6

plaintiffs' allegations were unusual and their takings
theory did not "fit neatly into a normal takings
framework."      Nonetheless, the court explained that
takings theories must be considered in accordance with
their surrounding events and circumstances, and that the
plaintiffs should have the opportunity to develop a case
that may turn out to be unique. Accordingly, Federal
Claims denied the government's motions to dismiss.
    The United States asked Federal Claims to certify, for
interlocutory appeal under 28 U.S.C. § 1292(d), the
question of the complaints' adequacy. Federal Claims
agreed, and we also agree that the criteria for
interlocutory appeal under that section are met and that
these petitions should be granted and heard on the merits
by this court.
      Accordingly,
      IT Is ORDERED THAT:
    (1) The petitions for permISSIon to appeal are
granted.
     (2) The motion to reform the caption is granted. The
revised official caption is reflected above.
    (3) These cases shall be treated as companion cases
and be argued together before the same merits panel.


                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s19